DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the label “Limit Grayscale Determiner” in Fig. 7 appears to be mislabeled. The correct term is “Limit Grayscale Controller” as described in paragraph [167] of the filed specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“image data corrector” in claim 1 (note that in the other claims where the term “image data corrector” appears it is supported by sufficiently recited claimed structure);
“grayscale mapper” in claims 10, 17, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure can be at least found in paragraph [53] of the filed specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0255025 A1 (“Chen”) in view of US 2009/0135127 A1 (“Lee”).
Regarding claim 1, Chen teaches a display device (Abstract) comprising:
a pixel unit including first pixels disposed in a first pixel area and second pixels disposed in a second pixel area ([26], [89]);
an image data corrector configured to adjust a limit grayscale of a first image data corresponding to the first pixel area based on a dimming level defining a maximum luminance at which the pixel unit is able to emit light, and correcting the first image data based on the limit grayscale ([26], [89]); and
the display device
Chen does not expressly teach a data driver configured to supply data signals to the pixel unit based on the corrected first image data and second image data corresponding to the second pixel area; and a scan driver configured to supply scan signals to the pixel unit. However, Lee teaches a data driver configured to supply data signals to the pixel unit based on image data; and a scan driver configured to supply scan signals to the pixel unit ([86]; Fig. 7 at data driver, gate driver). The suggestion to modify the teaching of Chen by the teaching of Lee is present as both teach liquid crystal displays (Chen [7]; Lee [86]). The motivation is to implement driving of the display. Thus, before the effective filing date of the current application, the combination of Chen and Lee would have rendered obvious, to one of ordinary skill in the art, the limitations of a data driver configured to supply data signals to the pixel unit based on the corrected first image data and second image data corresponding to the second pixel area; and a scan driver configured to supply scan signals to the pixel unit.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0255025 A1 (“Chen”) in view of US 2021/0098541 A1 (“Hei”).
Regarding claim 18, Chen teaches an image data corrector ([34], [86]-[90]; Fig. 4) that corrects image data of pixels of a first pixel area of a pixel unit including the first pixel area and a second pixel area ([26], [89]), the image data corrector comprising: a limit grayscale controller configured to determine a limit grayscale of the image data based on a ratio between a dimming level defining a maximum luminance of the pixel unit and a difference with a preset reference luminance of the first pixel area ([26], [86]-[89]; Fig. 4). Chen does not expressly teach determining a limit grayscale of the image data based on a ratio between a dimming level defining a maximum luminance of the a preset reference luminance of the first pixel area. However, Hei teaches determining a corrected grayscale based on a ratio between an actual luminance and a preset luminance ([198]). One of ordinary skill in the art would recognize that mathematically Chen and Hei use two equivalent approaches to adjusting image luminance level, as Chen teaches taking a ratio with a difference and then adding a voltage correction, whereas Hei teaches taking a direct ratio and then substituting a new voltage. The suggestion to modify the teaching of Chen by the teaching of Hei is present as both teach adjusting pixel luminance. The motivation is to implement a solution in a different way. Thus, before the effective filing date of the current application, the combination of Chen and Lee would have rendered obvious, to one of ordinary skill in the art, the limitation of a limit grayscale controller configured to determine a limit grayscale of the image data based on a ratio between a dimming level defining a maximum luminance of the pixel unit and a preset reference luminance of the first pixel area.
Regarding claim 19, for the reasons explained regarding claim 18, the combination of Chen and Lee would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the reference luminance is a luminance of the first pixel area when the pixels emit light by maximum driving currents that are able to be generated in the pixels of the first pixel area.

Allowable Subject Matter
Claims 2-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 






/Gene W Lee/Primary Examiner, Art Unit 2692